Appeal from two orders of the Supreme Court, Kings County, (1) one dated February 28, 1968, which granted the separate motions of plaintiffs and defendant Lewis for protective orders as to appellant’s notice for discovery and inspection and (2) one dated May 1, 1968, which denied appellant’s motion for a rehearing of said motions. Order dated February 28, 1968 reversed, on the law and the facts, and in the exercise of discretion, and said motions for protective orders denied, with one bill of $10 costs and disbursements against respondents filing separate briefs. The discovery and inspection shall take place at a time and place to be fixed in a written notice of not less than 10 days to be given by appellant, or at such other time and place as the parties may agree. Appeal from order dated May 1, 1968, dismissed as academic, without costs. In our opinion, appellant made an adequate showing that the report and photographs *649sought to be inspected cannot be duplicated and that there was no substantial lack of diligence in conducting its own investigation as to the whereabouts of the wrecked ear. Christ, Acting P. J., Brennan, Hopkins, Munder and Martuscello, JJ., concur.